81637-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-06013: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81637-COA


Short Caption:KEOLIS TRANSIT SERVS., LLC VS. DIST. CT. (TOTH)Court:Court of Appeals


Related Case(s):81637


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797214Classification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:04/27/2021 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:04/27/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Justice AssociationMicah S. Echols
							(Claggett & Sykes Law Firm)
						A. J. Sharp
							(Sharp Law Center)
						


PetitionerKeolis Transit Services, LLCSean P. Connell
							(Muehlbauer Law Office, Ltd.)
						Andrew R. Muehlbauer
							(Muehlbauer Law Office, Ltd.)
						


Real Party in InterestShay TothCliff W. Marcek
							(Cliff W. Marcek, P.C.)
						Boyd B. Moss
							(Moss Berg Injury Lawyers)
						


RespondentRichard Scotti


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/03/2020Case Status UpdateTransferred from Supreme Court. (COA).


09/03/2020Petition/WritFiled Petition for Writ of Prohibition. (TRANSFERRED FROM THE SUPREME COURT PER 09/03/20 NOTICE). (COA).20-32588




09/03/2020AppendixFiled Appendix to Petition for Writ. (TRANSFERRED FROM THE SUPREME COURT PER 09/03/20 NOTICE). (COA).20-32589




10/16/2020Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (COA)20-38132




11/12/2020Petition/WritFiled Real Party in Interest's Answer to Writ of Prohibition. (COA)20-41278




11/12/2020AppendixFiled Real Party in Interest's Appendix - Volume 1. (COA)20-41277




11/18/2020Notice/IncomingFiled Notice of Appearance of Amicus Counsel - Micah S. Echols of Claggett & Sykes Law Firm and A.J. Sharp  of Sharp Law Center Appearing as Counsel for Amicus Party Nevada Justice Association. (In support of Real Party in Interest).  (SC)20-42125




11/18/2020MotionFiled Motion for Extension of Time to File Motion for Leave to File Amicus Brief of the Nevada Justice Association (First Request).  (SC)20-42126




11/25/2020Order/ProceduralFiled Order Granting Motion. NJA shall have 30 days from the date of this order to file and serve any motion for leave to file a brief of amicus curiae and a copy of the proposed brief. (COA)20-43059




11/25/2020Petition/WritFiled Petitioner's Reply Brief in Support of Writ of Prohibition. (COA)20-43147




12/28/2020MotionFiled Motion for Extension of Time to File Motion for Leave to File Amicus Brief of the Nevada Justice Association (Second Request). (COA)20-46701




01/04/2021MotionFiled Petitioner's Opposition to Second Motion for Extension of Time to File Motion for Leave to File Amicus Brief of the Nevada Justice Association. (COA)21-00068




01/07/2021MotionFiled Motion for Leave to File Amicus Curiae Brief of the Nevada Justice Association (In Support of Real Party In Interest Shay Toth) (First Request). (COA)21-00486




01/07/2021BriefFiled Amicus Curiae Brief of the Nevada Justice Association (In Support of Real Party in Interest Shay Toth). (COA)21-00487




01/11/2021MotionFiled Reply in Support of Motion for Extension of Time to File Motion for Leave to File Amicus Brief of the Nevada Justice Association. (COA)21-00856




01/15/2021Order/ProceduralFiled Order Granting Motions. The opposed motion of the Nevada Justice Association for a second extension of time to file a motion to file a brief of amicus curiae is granted.  NRAP 26(b)(1)(A).  The motion was filed on January 7, 2021.   The motion for leave to file a brief of amicus curiae in support of real party in interest is granted.  NRAP 29(a).  The amicus brief was filed on January 7, 2021.  Petitioner shall have 14 days from the date of this order to file and serve any supplemental brief in response to the amicus brief.  The supplemental brief shall not exceed 15 pages or the equivalent type-volume limitation. (COA)21-01481




01/29/2021BriefFiled Petitioner's Supplemental Brief in Response to Amicus Curiae Brief of the Nevada Justice Association. (SC)21-02779




03/16/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on April 27, 2021, at 3:00 p.m.  Oral argument will be held by videoconference.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  On or before March 31, 2021, petitioner and real party in interest shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the landline and cellular phone numbers and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument.  (COA)21-07587




04/27/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals. 81637-COA. (COA21-MG/BB/JT) (COA).


02/24/2022Opinion/DispositionalFiled Authored Opinion. "Petition granted in part and denied in part." Before the Court of Appeals. Author: Tao, J. Majority: Gibbons/Tao/Bulla.138 Nev. Adv. Opn. No. 8. Court of Appeals-MG/JT/BB. (COA).22-06013




02/24/2022WritIssued Writ with letter. Original and two copies of writ and two copies of the opinion mailed to Andrew R. Muehlbauer for service upon the Chief Judge, Hon. Carli Lynn Kierny, and Department 2. (COA)22-06026




03/15/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Carli Lynn Kierny and Dept. 2 on March 7, 2022. (COA)22-08252




03/21/2022Case Status UpdateTransferred to Supreme Court.  (COA)


03/21/2022Case Status UpdateCase Closed.  (COA)



Combined Case View